NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted November 21, 2018* 
                              Decided November 26, 2018 
                                             
                                         Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐1594 
 
KENNEDY LAFAYETTE,                         Appeal from the United States District 
      Plaintiff‐Appellant,                 Court for the Eastern District of Wisconsin. 
                                            
      v.                                   No. 17‐CV‐86 
                                            
NANCY A. BERRYHILL,                        David E. Jones, 
Acting Commissioner of Social Security,    Magistrate Judge. 
      Defendant‐Appellee.                   
 
                                     O R D E R 

        Kennedy Lafayette, who has received medical treatment for pain resulting from 
his lifelong scoliosis, appeals from the district court’s judgment upholding an 
administrative law judge’s ruling that Lafayette was not disabled. The ALJ’s decision is 
supported by substantial evidence, so we affirm.     
         
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).   
No. 18‐1594                                                                          Page  2 
 
       Lafayette has unsuccessfully sought disability benefits twice. His first application 
came after he quit his job at a medical center, where he had worked as an x‐ray file clerk 
for 10 years, from 2000 to 2010. He left that job because the back pain from his scoliosis 
interfered with the additional duties—pushing beds and patients—that the center had 
recently assigned him. Three years after he was denied benefits, he applied again. This 
time he argued that he was disabled because of his scoliosis plus other issues, such as 
gastroesophageal reflux disease, anemia, weight issues, and stomach pain. An ALJ 
conducted a hearing on his claim, followed the five‐step evaluation process,   
see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4), and issued another unfavorable decision. 
We now examine that ruling. 
        
       The ALJ ruled that Lafayette had the residual functional capacity to perform 
some sedentary work, such as an information clerk, office helper, inspector, or 
assembler. In reaching this conclusion, the ALJ determined that Lafayette’s allegations 
of disabling pain and limitations were “not completely credible.” The ALJ noted three 
respects in which Lafayette was not believable. First, although Lafayette had a long 
history of scoliosis, he had successfully worked for years, despite its presence. Second, 
Lafayette received treatment for his back pain in 2014, and his 2015 medical records did 
not report any flare‐ups or difficulties. Finally, Lafayette acknowledged that he had 
been taking college‐level courses since 2012, which required him to sit and stand for 
hours every day in class, in the library, and while taking public transportation.   
        
       The ALJ also assessed the medical opinions. She placed great weight on the 
treatment notes of Lafayette’s treating physician, Dr. Kern Reid, but gave little weight to 
Dr. Reid’s answers to the agency’s diagnostic questionnaire. In those answers, Dr. Reid 
limited Lafayette to just 4 hours of standing, sitting, and walking in an 8‐hour day. The 
ALJ explained that those answers conflicted with Dr. Reid’s treatment notes and the 
opinions of the consulting doctors. The treatment notes reflected that Lafayette was 
adequately treated for a vitamin D deficiency, costochondritis (pain in the ribs), vertigo, 
obesity, eczema, and gastroesophageal reflux disease. The ALJ concluded that these 
conditions caused only “minimal” limitations, both “singly and in combination.” 
Lafayette’s severe impairments, based on the notes, were scoliosis, anemia, and 
hemorrhoids. But the notes from 2015 state that Lafayette’s anemia was resolved, report 
that he had no debilitating limitations from his hemorrhoidectomy, and do not mention 
any back pain. The ALJ took the latter omission to mean that Lafayette’s pain was 
managed with medication. The ALJ relied on the consulting doctors who opined that 
Lafayette could perform sedentary activity with a 20‐pound lifting restriction, a view 
echoed by one of the state medical consultants. Based on these notes and reports, the 
No. 18‐1594                                                                            Page  3 
 
ALJ ruled that benefits were not warranted. Lafayette’s challenges to this decision, 
administratively and in the district court, were unsuccessful. 
         
       On appeal, Lafayette first argues that the ALJ failed to consider the combined 
weight of his impairments, but we disagree. The ALJ properly evaluated all of the 
limitations that arose from Lafayette’s impairments, even those that were not severe, 
and their combined impact on his residual capacity to work. SSR 96–8p; Villano v. 
Astrue, 556 F.3d 558, 563 (7th Cir. 2009). The ALJ found that the minor impairments 
were all treated and caused only “minimal” limitations, both singly and together. 
Likewise, the treatment notes showed that the severe impairments (scoliosis, anemia, 
and hemorrhoids) were resolved, well‐managed, or showed no debilitating residual 
limitations. The ALJ thus considered Lafayette’s health problems in the aggregate, 
permissibly ruling that Lafayette did “not have an impairment or combination of 
impairments” equal to one of the listed impairments. See Getch v. Astrue, 539 F.3d 473, 
483 (7th Cir. 2008); see also Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013). 
         
       Lafayette next complains that the ALJ failed to follow the “treating physician 
rule” in considering the sitting and standing limitations that Dr. Reid described in 
answers to the diagnostic questionnaire. Thus, Lafayette concludes, the ALJ erred in 
ruling that he could handle some sedentary work. Under the treating‐physician rule, a 
treating doctor’s opinion generally receives controlling weight if it is consistent with the 
record. See 20 C.F.R. § 404.1527(c)(4). (This rule has been abrogated, but it applies to 
claims, like Lafayette’s, filed before March 27, 2017. See 20 C.F.R. § 404.1527.) But the 
ALJ permissibly discredited Dr. Reid’s answers to the diagnostic questionnaire because 
they were inconsistent with his treatment notes, see 20 C.F.R. § 404.1527(c)(4); Loveless v. 
Colvin, 810 F.3d 502, 507 (7th Cir. 2016); Hofslien v. Barnhart, 439 F.3d 375, 376 (7th Cir. 
2006). Moreover, “[w]eighing conflicting evidence from medical experts … is exactly 
what the ALJ is required to do,” see Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). 
The ALJ did just this by considering the opinions of medical consultants who opined 
that Lafayette could perform sedentary activity with a lifting restriction of 20 pounds. 
Because the ALJ’s determination of Lafayette’s residual work capacity was consistent 
with his treating doctor’s notes and the opinions of other doctors, it was supported by 
substantial evidence. See Rice v. Barnhart, 384 F.3d 363, 370–71 (7th Cir. 2004). 
        
       Lafayette finally protests, unpersuasively, that the ALJ improperly discounted as 
“not entirely credible” his subjective complaints that his back pain disabled him from 
all work. The “not entirely credible” formulation is one that this court has repeatedly 
derided as “meaningless boilerplate.” Parker v. Astrue, 597 F.3d 920, 921–22 (7th Cir. 
No. 18‐1594                                                                           Page  4 
 
2010). But the formulation does not require a remand if the ALJ identified legitimate 
reasons for discrediting the claimantʹs testimony. See Filus v. Astrue, 694 F.3d 863, 868 
(7th Cir. 2012). The ALJ did so here. She explained that: (1) Lafayette worked for years 
despite back pain and quit only after his supervisor assigned him additional exertional 
duties; (2) Lafayette received treatment for his back pain in 2014, and the lack of   
flare‐ups in 2015 suggested that Lafayette’s back condition was stable (as too were his 
anemia and hemorrhoid conditions); and (3) Lafayette had been able to sit and stand for 
hours daily while getting to and taking his college level courses since 2012. Thus, the 
ALJ “properly considered the degree to which the objective medical evidence 
supported the degree of severity of [Lafayette’s] subjective complaints.” Rice, 384 F.3d   
at 371. Because the record adequately supports the ALJ’s credibility ruling, see Schaaf v. 
Astrue, 602 F.3d 869, 875 (7th Cir. 2010), we cannot say that her determination was 
“patently wrong,” see Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017).     
         
                                                                                 AFFIRMED